DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 4/12/2022.  These drawings are acceptable.
Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record alone, or in combination, fail to teach, disclose, or render obvious, “a determination unit configured to determine whether the first refresh rate is an integer multiple of a frame rate of the application program, and, in a case where the determination unit determines that the first refresh rate is not the integer multiple of the frame rate, configured to determine whether values settable as the refresh rate include one or more values each equal to the integer multiple of the frame rate; and a second setting unit configured to set the refresh rate to a second refresh rate according to whether the values settable as the refresh rate include the one or more values each equal to the integer multiple of the frame rate”, in combination with the other limitations set forth in claim 1.
Claims 2-13 and 15 are dependent on claim 1.
The prior art of record alone, or in combination, fail to teach, disclose, or render obvious, “in a case where the values settable as the refresh rate do not include the integer multiple of the frame rate and the frame rate is equal to or higher than 60 fps, setting, as a second refresh rate, a value that is lower than the frame rate and is a maximum value settable as the refresh rate”, in combination with the other limitations set forth in claim 14.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANEETA YODICHKAS whose telephone number is (571)272-9773. The examiner can normally be reached Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANEETA YODICHKAS
Primary Examiner
Art Unit 2627



/ANEETA YODICHKAS/Primary Examiner, Art Unit 2627